                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                       CIVIL ACTION NO. 3:15-CV-00861-GNS-CHL


ED BURKE                                                                           PLAINTIFF


v.


LAWRENCE & LAWRENCE, PLLC                                                        DEFENDANT


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Alter, Amend, or Vacate (DN 77).

The motion is ripe for adjudication. For the reasons outlined below, the motion is DENIED.

                     I.      STATEMENT OF FACTS AND CLAIMS

       Plaintiff Edward Burke (“Burke”) filed this action alleging that Defendant Lawrence &

Lawrence, PLLC (“Defendant”) violated the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. §§ 1692-1692p. (Compl. ¶ 1, DN 1). The alleged violation of the FDCPA arises from a

prior action styled First Capital Bank of Kentucky v. Primera, LLC, filed in Jefferson Circuit

Court, Kentucky, Civil Action No. 11-CI-401831. (Compl. ¶ 2). Burke was a third-party

defendant in that action, and the state court entered an adverse judgment against him. (Compl. ¶

2).

       On March 22, 2018, the Court dismissed Burke’s claim on the basis that Lawrence &

Lawrence, PLLC did not qualify as a debt collector under the FDCPA. (Mem. Op. & Order 8-9,

DN 75). In the present motion, Burke contends the Court erred in dismissing the claim. (Pl.’s

Mem. Supp. Mot. Alter, Amend, or Vacate 15-27, DN 77-1).




                                               1
                                         II.     DISCUSSION

          In his motion, Burke seeks relief under both Fed. R. Civ. P. 59 and 60. Under Fed. R.

Civ. P. 59, “[a] motion to alter or amend a judgment must be filed no later than 28 days after the

entry of the judgment.” Fed. R. Civ. P. 59(e). “Pursuant to Rule 59(e), there are three grounds

for amending a judgment: (1) to accommodate an intervening change in controlling law; (2) to

account for new evidence not available at trial; and (3) to correct a clear error of law or to

prevent manifest injustice.” Berridge v. Heiser, 993 F. Supp. 1136, 1146-47 (S.D. Ohio 1997)

(citing Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996)). A motion under this rule,

however, “is not an opportunity for the losing party to simply offer old arguments a second time

or ‘to offer additional arguments in support of its position’ that were not properly presented

initially.” Saunders v. Ford Motor Co., No. 3:15-CV-00594-JHM, 2017 WL 489419, at *1

(W.D. Ky. Feb. 6, 2017) (quoting Elec. Ins. Co. v. Freudenberg-Nok, Gen. P’ship, 487 F. Supp.

2d 894, 902 (W.D. Ky. 2007)).           “Such motions are extraordinary and sparingly granted.”

Marshall v. Johnson, No. 3:07-CV-171-H, 2007 WL 1175046, at *2 (W.D. Ky. Apr. 19, 2007)

(citing Plaskon Elec. Materials, Inc. v. Allied-Signal, Inc., 904 F. Supp. 644, 669 (N.D. Ohio

1995)).

          In relevant part, Fed. R. Civ. P. 60 provides that “the court may relieve a party or its legal

representative from a final judgment, order, or proceeding for . . . mistake, inadvertence,

surprise, or excusable neglect; . . . [or] any other reason that justifies relief.” Fed. R. Civ. P.

60(b)(1), (6). As the Sixth Circuit has explained, “a Rule 60(b)(1) motion is intended to provide

relief in only two situations: (1) when a party has made an excusable mistake or an attorney has

acted without authority, or (2) when the judge has made a substantive mistake of law or fact in

the final judgment or order.” United States v. Reyes, 307 F.3d 451, 455 (6th Cir. 2002) (citing

Cacevic v. City of Hazel Park, 226 F.3d 483, 490 (6th Cir. 2000)). In addition, “Rule 60(b) does
                                                    2
not allow a defeated litigant a second chance to convince the court to rule in his or her favor by

presenting new explanations, legal theories, or proof.” Tyler v. Anderson, 749 F.3d 499, 509 (6th

Cir. 2014) (citing Jinks v. AlliedSignal, Inc., 250 F.3d 381, 385 (6th Cir. 2001)); see also CGH

Transport, Inc. v. Quebecor World, Inc., 261 F. App’x 817, 824 (6th Cir. 2008) (“[T]he standard

for granting a Rule 60(b) motion is higher than the standard for a Rule 59(e) motion.” (citing

Feathers v. Chevron U.S.A., Inc., 141 F.3d 264, 268 (6th Cir. 1998))).

       A.      Status of Discovery Prior to Dispositive Motions

       Burke first contends that the Court prematurely ruled on the issue of whether Defendant

is a debt collector under the FDCPA and that he did not waive the right to contest that issue.

(Pl.’s Mem. Supp. Mot. Alter, Amend, Vacate, or Grant Relief 14-20). Plaintiff, however, failed

to address this issue in responding to Defendant’s motion, which raised that issue. (Mem. Op. &

Order 6-9, DN 75).

       The question of whether Defendant constituted a debt collector was ever-present in the

litigation. Defendant’s status as a debt collector was specifically alleged in the Complaint, and

Defendant denied that allegation. (Compl. ¶ 27; Answer ¶ 2, DN 4). During the course of

discovery, this issue was clearly discussed between the parties and the Court. Judge Lindsay

gave Burke the opportunity to conduct additional discovery on this issue, and Defendant

submitted initial disclosures. (Report & Order Telephonic Status Conference 1-2, DN 53; Def.’s

Am. Rule 26(a)(1) Initial Disclosures 3-4, DN 56).

       As the Court noted in its Memorandum Opinion and Order, Burke failed to address

whether Defendant was a debt collector, which was raised in Defendant’s motion, or attack

Lawrence’s Affidavit, which Burke now belatedly seeks to do. (Mem. Opinion & Order 6 n. 3,

DN 75). It is improper, therefore, for Burke to rely on this argument and raise it for the first time



                                                 3
in seeking relief from the Court’s judgment. See Elec. Ins. Co., 487 F. Supp. 2d at 902 (citing

Sault Ste. Marie Trip of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998)); Tyler,

749 F.3d at 509 (citing Jinks, 250 F.3d at 385).

         In support of his argument that this issue was not waived, Burke relies on the Sixth

Circuit’s decision in United States v. McDaniel, 398 F.3d 540 (6th Cir. 2005). (Pl.’s Mem. Supp.

Mot. Alter, Amend, Vacate, or Grant Relief 18-20). McDaniel, however, is a criminal case and

discusses whether the defendants had waived a claim that their Sixth Amendment rights had been

violated. See id. at 546. Burke’s citation and reliance on McDaniel flies in the face of Sixth

Circuit precedent holding that a party’s failure to address an issue in opposition to a dispositive

motion constitutes a waiver. See Lewis-Smith v. W. Ky. Univ., 85 F. Supp. 3d 885, 915 (W.D.

Ky. 2015) (“When a party fails to respond to a motion or argument therein, the Sixth Circuit has

held that the lack of response is grounds for the district court to assume opposition to the motion

is waived and grant the motion.” (citing Humphrey v. U.S. Att’y Gen.’s Office, 279 F. App’x

328, 331 (6th Cir. 2008))). Thus, Burke has failed to show that he is entitled to relief on this

basis.

         B.     Additional Discovery

         Burke also argues that he should have been permitted to conduct additional discovery

regarding whether Defendant qualified as a debt collector under the FDCPA. (Pl.’s Mem. Supp.

Mot. Alter, Amend, Vacate, or Grant Relief 20-22). His argument, however, ignores his failure

to raise the potential need for additional discovery in opposing Defendant’s motion.

         In relevant part, Rule 56 provides:

         If a nonmovant shows by affidavit or declaration that, for specified reasons, it
         cannot present facts essential to justify its opposition, the court may:
         (1)    defer considering the motion or deny it;
         (2)    allow time to obtain affidavits or declarations or to take discovery; or

                                                   4
         (3)    issue any other appropriate order.

Fed. R. Civ. P. 56(d). The provision requires a “non-movant [to] submit[] affidavits stating that

“the party cannot for reasons stated present by affidavit facts essential to justify the party’s

opposition.” Plott v. Gen. Motors Corp., Packard Elec. Div., 71 F.3d 1190, 1196 (6th Cir.

1995).

         Burke did not raise this issue in opposing Defendant’s motion. His failure to comply

with the requirements of Fed. R. Civ. P. 56(d) by raising the need for discovery through an

affidavit effectively waives this argument. See Klepper v. First Am. Bank, 916 F. 2d 337, 343

(6th Cir. 1990) (“Klepper had the burden of showing, by affidavit, why he was not able to

oppose the motion for summary judgment. Klepper failed to meet his burden by not presenting

any affidavit . . . .” (internal citation omitted)); Emmons v. McLaughlin, 875 F.2d 351, 357 (6th

Cir. 1989) (“Appellant bore the burden, therefore, to demonstrate to the district court ‘for reasons

stated’ why he could not oppose the summary judgment motion by affidavit and how

postponement of a ruling on the motion would enable him to rebut Appellees’ showing of the

absence of a genuine issue of fact.”). Accordingly, the Court will deny the motion on this basis.

         C.     Affidavit

         Finally, Burke contends that the Court improperly relied on the Affidavit of Michael F.

Lawrence (DN 44-19) because the affidavit: (i) did not comply with Fed. R. Civ. P. 56 because

it contains hearsay and conclusory statements, and is not based on business record; and (ii)

includes statements that conflict with the affiant’s deposition testimony. (Pl.’s Mem. Supp. Mot.

Alter, Amend, Vacate, or Grant Relief 22-27). In opposing Defendant’s motion, however, Burke

raised none of these arguments, and it is therefore inappropriate for Burke to raise these issues to

challenge the Court’s judgment. See Lewis-Smith, 85 F. Supp. at 915.



                                                 5
                                    III.   CONCLUSION

          For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s Motion to Alter,

Amend, or Vacate (DN 77) is DENIED. The Clerk shall strike this matter from the active

docket.




                                                             December 7, 2018




cc:       counsel of record




                                              6
